       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)




Form ADV Part II

Brochure Cover Page


CapWealth Advisors, LLC
SEC File No. 801-69908

3000 Meridian Boulevard, Suite 250
Franklin, TN 37067


Phone: (615) 778-0740
Email: ContactUs@capwealthadvisors.com
Website: www.capwealthadvisors.com


December 31, 2018




This brochure provides information about the qualifications and business practices
of CapWealth Advisors, LLC. If you have any questions about the contents of this
brochure, please contact us at the phone number or email address indicated above. The
information in this brochure has not been approved or verified by the United States
Securities and Exchange Commission or by any state securities authority.


Additional information about CapWealth Advisors, LLC also is available on the
SEC's website at www.adviserinfo.sec.gov.

                                       Page 1 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 1 of 28 PageID #: 139
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Form ADV - Material Changes for Part 2A CapWealth Advisors, LLC

Assets Under Management

The Firm's assets under management have been updated as of December 31, 2018.


CWIS Clearing Arrangement

The majority of CapWealth Advisors customer accounts were held by an affiliated broker
dealer, CapWealth Investment Services (CWIS). In June 2018, CWIS was voluntarily
closed by its parent organization. Customer accounts were (voluntarily) moved from
CWIS’ clearing firm (INTL FCStone) to Charles Schwab & Co. CapWealth Investment
Services did negotiate a deeply discounted rate for execution and custodial services for
its customers at Charles Schwab and Co. While most customers did move to Charles
Schwab & Co. it was not mandatory in order to maintain a relationship with CapWealth
Advisors.




                                           Page 2 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 2 of 28 PageID #: 140
              FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)




                                                                           Table of Contents
Form ADV - Material Changes for Part 2A CapWealth Advisors, LLC ..................................................................................... 2

Advisory Business ....................................................................................................................................................................... 4

Fees and Compensation ............................................................................................................................................................... 6

Types of Clients ......................................................................................................................................................................... 10

Methods of Analysis. Investment Strategies and Risk of Loss .................................................................................................. 10

Disciplinary Information............................................................................................................................................................ 14

Other Financial Industry Activities and Affiliations .................................................................................................................. 14

Code of Ethics. Conflicts of Interest and Personal Trading ....................................................................................................... 14

Disclosures regarding Brokerage Practices ................................................................................................................................ 17

Review of Accounts ................................................................................................................................................................... 22

Client Referrals and Other Compensation ................................................................................................................................. 23

Custody ...................................................................................................................................................................................... 24

Investment Discretion ................................................................................................................................................................ 25

Voting Client Securities ............................................................................................................................................................. 26

Financial Information ................................................................................................................................................................ 28

Requirements for State-Registered Advisers ............................................................................................................................. 28




                                                                                      Page 3 of 28
           Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 3 of 28 PageID #: 141
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Advisory Business
Firm Profile
CapWealth Advisors, LLC (CapWealth) is a Securities and Exchange Commission (SEC)
Registered Investment Adviser (RIA). The SEC defines an investment adviser as an individual
or firm that is in the business of giving advice. Even though CapWealth is registered with the
SEC, neither the SEC nor any state securities authority has approved the information
disclosed in this brochure. Also, being an RIA does not imply that CapWealth or its associates
have achieved any specific level of skill or training. CapWealth is a Limited Liability Company
(LLC) based in Franklin, Tennessee and has been in business since 2009. The Firm is owned
by CapWealth Group, LLC.

Advisory Services
CapWealth offers the following types of services:


Investment supervisory services. When providing this service, CapWealth will emphasize
 continuous and regular account supervision for the purpose of client wealth accumulation.
 This accounts for 95% of the firm's business.

Management of investment advisory accounts not involving investment supervisory
services. This service consists of initially working with clients to identify investment goals, risk
tolerance, and investment time horizon. This accounts for 5% of the firm's services.

The investment services offered by CapWealth can be provided on either a discretionary
or non-discretionary basis. Under the Discretionary Investment Management Agreement,
clients grant CapWealth complete and sole discretion to manage their account(s). The
account(s) will be managed in accordance with each client's investment objectives, risk
tolerance, and investment time horizon. Management of the account(s) is subject only to any
reasonable restrictions that the client has provided to CapWealth in writing. Pursuant to this
grant of discretion, clients authorize CapWealth to invest in securities and other investments of
any nature whatsoever, at the time and in the manner that CapWealth determines. CapWealth
will also act on the client's behalf in all other matters necessary or incidental to the handling of
the account, without discussing these transactions or actions with the client in advance. The
specific terms of the investment advisory relationship between each client and CapWealth are
set forth in the client's Investment Management Agreement.

Under the Non-Discretionary Investment Management Agreement, CapWealth provides
investment advice to clients on a non-discretionary basis. This advice is in accordance with


                                             Page 4 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 4 of 28 PageID #: 142
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

each client's investment objectives, risk tolerance, and investment time horizon. CapWealth
will recommend the purchase and/or sale of securities to clients. But, CapWealth will not
execute any recommendations until such time the Firm obtains the client's authorization to do
so. The specific terms of the investment advisory relationship between each client and
CapWealth are set forth in the client's Investment Management Agreement.


CapWealth Wrap Fee Program. CapWealth provides Wrap Advisory Services based on each
individual client's financial circumstances and investment objectives. The Wrap Program allows
clients to pay a single fee for investment advisory services and associated custodial
transaction costs. By participating in a wrap fee program, clients may end up paying more or
less through a non-wrap fee program where a lower advisory fee is charged, but trade
execution costs are passed directly through to the client.

Individual Customization. Each client informs CapWealth of the client's investment
 objectives, risk tolerance, and investment time horizon for the account(s). Each client will also
 notify CapWealth of any reasonable restrictions that the client wishes to impose on the
 management of the account(s). These restrictions could include designating particular
 securities or categories of securities that should not be purchased or sold in the account(s).
 Based on the information provided by the client, CapWealth, to the fullest extent possible, will
 tailor services to meet the individual needs of each client.

Assets Under Management

As of December 31, 2018, CapWealth managed the following client assets:

Discretionary assets of $ 890,371,056
Non-Discretionary assets of $28,073,692

Investments
CapWealth offers advice on the following types of investments:
Exchange-listed securities                Money Markets
Securities traded over-the-counter        Municipal securities
Foreign issues                            Variable life insurance
Corporate debt securities                 Variable annuities
Commercial paper                          Mutual fund shares
Certificates of deposit                   United States government securities
Options contracts on securities




                                             Page 5 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 5 of 28 PageID #: 143                     6
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Fees and Compensation

Management Fees

Clients pay an annual advisory fee ("Management Fee") based on a percentage of their assets
under management in each account on the last trading day of each calendar quarter. This fee
covers only CapWealth's investment advisory services. Pursuant to this plan, clients may pay
separate brokerage commissions and charges for transactions. Transactions are directed to
broker-dealers selected by the client.


Clients will be assessed fees indicated on the tables set forth below for the investment advisory
services offered by CapWealth. The Management Fee is payable each quarter in advance and
is expressed as an annual rate on the fee schedules set forth below. The fees will be deducted
from the client's assets. The quarterly rate will be approximately one-fourth of the annual rate.

Fee Schedules


      Investment Advisory Accounts

      Assets Under Management                 Management Fee

      Up to and including $1,000,000                     1.25%
      $1,000,001 to $2,000,000                           1.00%
      $2,000,001 to $3,500,000                            .75%
      3,500,001 to $5,000,000                             .60%
      $5,000,000 +                                        .50%

      Fixed Income Accounts

      Assets Under Management                 Management Fee

      Up to and including $1,000,000                         .50%
      $1,000,001 to $2,000,000                               .45%
      $2,000,001 to $3,500,000                               .40%
      3,500,001 to $5,000,000                                .35%
      $5,000,000 +                                           .30%

The Management Fee may be higher or lower than the fees that CapWealth charges other
clients. The fee will depend on the extent of the services provided to the client and the cost of such
services. The fee can be higher or lower than the cost of similar services offered through other



                                              Page 6 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 6 of 28 PageID #: 144
        FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
financial firms. The minimum annual account fee is $1,000. The minimum fee may be waived at the
discretion of the CEO or President.


CapWealth may increase or decrease the standard Management Fee, which is set forth in
the schedules above, in appropriate circumstances. This fee increases or decreases based
on a number of factors including, but not limited to the following:
        1. The anticipated services required by the client
        2. The type and size of the account
        3. The historical and/or expected size or number of trades for the account
        4. Services provided to the account
        5. The client's other accounts with CapWealth
        6. The accounts of the client's family with CapWealth
        7. CapWealth's assessment of the potential future business the client may generate

The fee set forth in the client's agreement will continue until 30 days after CapWealth has
notified the client in writing of any change in the amount of the fee applicable to the client's
account. At such time, the new fee will become effective unless the client notifies CapWealth
that the account will be closed.

Any investment advisor representative of CapWealth may negotiate a discount on the Management
Fee. Any increase in the Management Fee must be approved by the CEO or President.

The Management Fee does not cover transaction costs, including brokerage commissions, "mark-
ups," "mark-downs," "dealer spreads" or other charges resulting from transactions directed to
broker-dealers.

CapWealth does not hold any customer assets and does not act as a custodian. The Management
Fee does not cover the cost of custody services. A separate custody fee may or may not be
charged by the custodian (which could be a bank or a brokerage firm) that holds your assets. The
Management Fee also does not cover certain costs or charges that may be imposed by a
custodian or other third parties, including costs associated with exchanging foreign currencies,
odd-lot differentials, transfer taxes, exchange fees, wire transfer fees, postage fees, and other fees
or taxes required by law. The Management Fee does not cover the annual fee that custodians
or third parties may charge IRA accounts. Costs associated with using margin are not covered
by the Management Fee and may result in additional costs to the client.




                                              Page 7 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 7 of 28 PageID #: 145
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

Wrap Fee Arrangement:

In a wrap fee arrangement, clients pay a single fee for advisory, brokerage, and custodial
 services. Fees paid by clients to participate in the CapWealth Wrap Program generally include
 brokerage expenses (e.g., commissions, ticket charges, etc.) as well as the management fee
 paid to CapWealth. The wrap fee is indicated above under the Investment Advisory Account
 Fee Schedule.

The CapWealth wrap fee does not include mutual fund management, administrative and
marketing fees and expenses, embedded ETF fees, regulatory surcharges, custodian fees such
as account termination, IRA annual and maintenance fees and other non-commission /
transaction-based fees.

Client's portfolio transactions may be executed without commission charges in a wrap fee
arrangement. In evaluating such an arrangement, the client should also consider that,
depending upon the level of the wrap fee charged, the amount of portfolio activity in the client's
account and other factors, the wrap fee may or may not exceed the aggregate cost of such
services if they were to be provided separately. Since CapWealth will pay the transaction or
execution costs associated with equity transactions, clients should be aware that a potential
disincentive to trade securities does exist.

CapWealth may receive more compensation from the client's participation in our wrap fee
program than if the client purchased our investment advisory services and Charles Schwab &
Co., Inc's (Schwab) services separately. CapWealth may have an incentive to recommend that
a client participate in our wrap fee program and open an account(s) with Schwab. That
incentive may be based on our interest in receiving the products and services rather than
based on the client's interest in having the most appropriate fee arrangement for our
investment advisory services and the best value in custody services and the most favorable
execution of client transaction. We believe, however, that our recommendation to our wrap fee
program, including the use of Schwab as custodian and broker, is in the best interests of those
clients to whom we recommend it based on (a) an assessment of their investment objectives,
financial situation, our investment plans and anticipated trading activity in their accounts and all
other relevant factors, and (b) the scope, quality and price of Schwab's services and not based
on Schwab's payment for third-party services that benefit only us.




                                             Page 8 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 8 of 28 PageID #: 146
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

Performance Fees:

CapWealth does retain the ability to enter into a performance-based fee agreement with
"Qualified Clients". For additional information concerning performance-based fee please see
the section entitled "Performance-Based Fees and Side-by-side Management.

Termination of Agreement:

The investment management agreement may be terminated by the client at any time. Any
account that has paid fees in advance and terminates during a quarter will be returned a
prorated portion of the fees paid for that quarter. The fee will either be credited to the account
or a check will be issued to the client.

Performance-Based Fees and Side-By-Side Management:


CapWealth retains the ability to charge performance-based fees which are fees based on a
share of the capital gains on or capital appreciation of a client account(s). Rule 205-3 of the
Investment Advisers Act of 1940, as amended (the "Advisers Act"), permits an investment
adviser to enter into a performance fee agreement with certain clients who have the capacity to
bear the potential additional risk of such a fee arrangement (referred to as "Qualified Clients").
Qualified Clients are defined as any natural person or company with at least $1,000,000 under
management with us immediately after entering into this Agreement or net worth at the time
this Agreement is entered into in excess of $2,000,000.


Qualifying clients entering into a performance fee arrangement acknowledge and understand
(i) that the Performance Fee may be an incentive for us to make investments that are riskier or
more speculative than would be the case absent the Performance Fee; (ii) we may receive
increased compensation with regard to unrealized appreciation as well as realized gains in
your Account; (iii) the Performance Fee is calculated and payable quarterly; (iv) the
Performance Fee is payable only when the closing balance capital appreciation of the Account
exceeds the High Water Mark and (v) the value of all securities on which the Performance Fee
shall be calculated will be determined by the Custodian, an independent and non-affiliated
entity.


Neither CapWealth nor any of its investment professionals provide Side-by-Side Management.




                                             Page 9 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 9 of 28 PageID #: 147                     11
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Types of Clients

CapWealth provides investment advice to the following types of clients:


•         Individuals
•         High Net Worth Individuals
•         Charitable organizations
•         Corporations and Other Businesses


CapWealth does not require a minimum account size. CapWealth does have a minimum
annual account fee of $1,000, although the minimum may be waived at the discretion of the
CEO or President. For additional information regarding fees please see the section entitled
"Fees and Compensation".


Methods of Analysis. Investment Strategies and Risk of Loss

Methods of Analysis:


CapWealth uses Fundamental Analysis to develop its investment strategy. The basis of
fundamental analysis is that all decisions should be based on sound arguments of
financial nature. This is different from a technical analysis where decisions are made
mostly on patterns of price fluctuations. Fundamental analysis attempts to study
everything that can affect a security's value, including macroeconomic factors and
company-specific factors. The goal of performing fundamental analysis is to produce a
value that can be compared with the security's current price. This would then be used
to determine what position to take with the security.

Fundamental analysis is a four-step process:

1)     Establishing initial investment criteria followed by stock screening
2)     Analyzing financial statements and ratio analysis
3)     Stock valuation
4)     The decision to buy or not



                                            Page 10 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 10 of 28 PageID #: 148
                                                                                              12
         FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

CapWealth utilizes the following sources of information during the analysis process:
1)      Financial newspapers and magazines
2)      Research materials prepared by others
3)      Corporate rating services
4)      Annual reports, prospectuses, filings with the SEC
5)      Company press releases


Investment Strategies:


CapWealth uses the following investment strategies to implement investment advice to clients:


     1)      Long-term purchases: Long-term investing is typically defined as any investment
     held for more than one year. This strategy offers a greater degree of stability and a lower
     risk than short-term investing. This type of strategy is used when the investor has a long-
     time horizon. It allows the portfolio to grow over the years. A long-term strategy typically
     involves investments over a wide range of segments with a diversified portfolio.
     Diversification across several segments or sectors can potentially help investors offset
     losses in certain sectors with gains in others. Risks involved with this strategy includes
     capital risk, economic risk, financial risk, inflation risk, interest rate risk, regulatory risk,
     liquidity risk, market risk, operational risk, strategy risk.

     2) Short-term purchases: Short-term investing is typically defined as any investment held
     for less than one year. This strategy is used to provide investors with more current profits
     rather than waiting years for an investment to mature. The basic premise is to exit from the
     investments at a higher level instead of waiting for an additional rise in price. There are
     numerous market risks associated with this type of investment strategy. Any kind of "bad
     news" can have a negative effect on the market in the short term. Short term investing can
     be very volatile due to the many factors that determine prices and interest rates. Risks
     involved with this strategy includes capital risk, economic risk, financial risk, higher trading
     cost, interest rate risk, regulatory risk, liquidity risk, market risk, operational risk, strategy
     risk.


     3) Margin transactions: Margin trading is borrowing funds from a broker-dealer to
     purchase securities. Technically, it is a loan that allows the investor to buy more stock than
     they would normally be able. Margin transactions are mainly used in accordance with short-
     term investments. The longer an investment is held, the greater the return that is needed to


                                               Page 11 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 11 of 28 PageID #: 149
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

   break even. There are many requirements and restrictions on margin transactions. Clients
   should not utilize this strategy without the full understanding of all costs and risks. Market
   changes can lead to unexpected losses and the cost of borrowing can erode any potential
   gains. Risks involved with this strategy includes capital risk, economic risk, financial risk,
   interest rate risk, regulatory risk, liquidity risk, margin risk, market risk, operational risk,
   strategy risk.


   4) Option Writing: An option is the right either to buy or sell a specified amount or value
   of a particular underlying investment instrument at a fixed price by exercising the option
   before its specified expiration date. "Call" options give you the right to buy. "Put" options
   give you the right to sell. CapWealth utilizes covered options and other strategies such as
   spreads and straddles. Risks involved with this strategy includes capital risk, economic risk,
   financial risk, higher trading cost, interest rate risk, regulatory risk, liquidity risk, market risk,
   operational risk, strategy risk.

Risk of Loss: Investing is not risk-free. Even with detailed analysis and sound strategies
investors still have to factor in several types of risks and the effects on their investments. The
following risks are associated with the investments on which CapWealth provides investment
advice:

Capital Risk: This is the risk that you may lose all or part of the principal amount invested.


Default I Financial Risk: Businesses can and will experience financial difficulties. This can
lead to companies not being able to make required payments on their debt obligations. Due to
this risk, companies with a higher default risk must pay higher interest rates on their bonds.
Thus, the typical yield on a riskier bond is higher.


Economic Risk: This is the risk posed by possible variations in earnings, prices, sales, rates
of interest and other financial variables.


Exchange Rate Risk: The value of an investment can be affected due to changes in currency
exchange rates. An adverse movement in exchange rates can create a substantial loss for the
investor. Clients invested in foreign companies must be aware of this risk. The value of their
investment in U.S. dollars can decline even if the company performs well. The decline in value
would be due to the rise in the U.S. dollar relative to the value of the currency in the country
where the investment is located.




                                              Page 12 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 12 of 28 PageID #: 150
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Inflation Risk: What will be the future real value (after inflation) of any investment? This risk
 involves the loss of purchasing power due to the rise in the level of prices. Clients will lose
 purchasing power if their investments do not return an annualized average return above the
 rate of inflation. This is a concern for all investments but is of particular concern for client
 portfolios that are heavily concentrated in fixed income investments.


Interest Rate Risk: This risk is associated with interest-bearing assets, such as bonds.
 Interest rates and bond prices have an inverse relationship. As interest rates rise the prices of
 bonds will decline, and vice versa.


Liquidity Risk: This risk refers to the ability to sell an asset quickly. This will be of particular
interest to any investor that holds an investment that is thinly traded. The ability to find a buyer
in these types of investments can be difficult and could lead to unexpected losses.


Margin Risk: The risk that market conditions can change rapidly and lead to unexpected
losses and the cost of borrowing can erode any potential gain.


Market Risk: This is the overall risk when a client buys shares of any investment. Simply put,
this is the risk that an investment will decrease. The factors associated with market risk are
stock prices, interest rates, foreign exchange rates, and commodity prices.


Operational Risk: This is the risk of business operations failing due to human error. The risk
will change from industry to industry and is an important consideration to make when looking at
potential investment decisions.


Political Risk: Investments in foreign-based companies or U.S. companies with significant
revenue or assets in foreign countries are subject to the risk associated with political unrest
and instability. This is also known as geopolitical risk and becomes more of a factor as the time
horizon of investments gets longer.


Regulatory Risk: The risk that a change in laws and regulations will materially impact a
security, business, sector or market. A change in laws or regulations made by the government
or a regulatory body can increase the costs of operating a business, reduce the attractiveness
of investment and/or change the competitive landscape.




                                             Page 13 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 13 of 28 PageID #: 151
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

Strategy Risk: Exposure to loss resulting from a strategy that turns out to be defective or
inappropriate.


Systemic Risk: This risk refers to the collapse of an entire financial system or market. This risk
could arise from financial system instability or a catastrophic event.


Tax Risk: Investors must understand the tax impact of their financial transactions. Each
transaction will have or eventually have a taxable impact on the client. Also, the current tax
implications must be weighed against the uncertainty of future tax rates.


Disciplinary Information
Neither CapWealth nor any of its officers, investment advisors, and employees have had any
legal or disciplinary events that are material to a client's or prospective client's evaluation of
our advisory business or the integrity of our management since its inception.



Other Financial Industry Activities and Affiliations
CapWealth Advisors, LLC has an affiliated registered investment advisor, CapWealth Insights,
LLC (CWI). CWI is registered with the SEC. CWI is also located in Franklin, TN and shares the
same office with CapWealth Advisors, LLC. CWI is owned by CapWealth Group, LLC.


Code of Ethics. Conflicts of Interest and Personal Trading

The Investment Advisers Act of 1940 requires all Investment Advisers to adopt a Code of
Ethics. The Code of Ethics sets forth the basic policies of ethical conduct for all officers and
employees of CapWealth. The foundation of the Code of Ethics consists of basic standards of
conduct including, but not limited to, the avoidance of conflicts between personal interests and
interests of the Firm or its clients. Officers and employees of CapWealth understand and
adhere to the following ethical standards:


       1. The fiduciary duty at all times to place the interest of the Firm's clients first.

                                             Page 14 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 14 of 28 PageID #: 152
                                                                                                     16
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


       2. The duty to ensure that all personal securities transactions be conducted in a
          manner that is consistent with the Code of Ethics to avoid any actual or potential
          conflict of interest or any abuse of such officers and employees position of trust and
          responsibility.
       3. The duty to ensure that the officers and employees of the Firm do not take
          inappropriate advantage of their position with the Firm.


All CapWealth employees have received a copy of the Code and have signed an attestation
acknowledging their understanding and acceptance of the Code.


The firm will promptly forward a copy of its Code of Ethics to any client upon request. Please
contact Phoebe Venable at 615-778-0740, toll-free at 877-262-2650 or via e-mail at
ContactUs@capwealthadvisors.com to request a copy.


Limitations on Personal Trading by Employees:


To prevent conflicts of interest, all employees of CapWealth must comply with the firm's
Policies and Procedures and with the firm's Code of Ethics, which impose restrictions on the
purchase and sale of securities for their own accounts and the accounts of certain affiliated
persons.


A Principal of CapWealth will review all securities transactions of related persons post-trade to
ensure that no conflicts of interest exist. No security may be bought or sold by a principal or
employee of CapWealth before CapWealth's client accounts have had the opportunity to make
such transactions as appropriate (except transactions in investment company securities and
for other exempt securities). If after reviewing any employee transaction, the compliance
department determines that a potential conflict of interest exists he/she shall have the authority
to make any necessary adjustments, including canceling and re-billing the transaction to such
other account(s) as appropriate.




                                           Page 15 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 15 of 28 PageID #: 153
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)




Employee Reporting Requirements:


Any new employee of CapWealth that is considered an access person must provide their
personal securities holding no later than 10 days after becoming an employee. Each
quarter thereafter, each access person must report their quarter transactions and current
holdings.


Insider Trading Policy:


Section 204A of the Advisers Act requires that Investment Advisors establish, maintain
and enforce written policies and procedures reasonably designed to prevent the misuse
of material, non-public information by the Advisor or any person associated with the
Advisor. Considering the increased focus on insider trading and increased penalties,
CapWealth has implemented the necessary policies and procedures in order to protect
itself against the significant monetary penalties and damage in reputation that may result
from an insider trading violation.


If an employee of CapWealth, regardless of position, receives information at any time he
believes is material non-public information, he must convey such information to the
CapWealth Compliance Department. The Compliance Department will then make a
judgment as to the handling of such information in order to prevent possible charges of
204A insider trading violations.


In meeting the requirement to enforce the provisions of Section 204A, every employee of
CapWealth will quarterly sign a disclosure statement attesting to his/her understanding of
his/her duties and responsibilities regarding the use and/or dissemination of insider
information.




                                           Page 16 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 16 of 28 PageID #: 154
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Disclosures Regarding Brokerage Practices

Charles Schwab and Co.


CapWealth may recommend/require that clients establish brokerage accounts with the Schwab
Advisor Services division of Charles Schwab & Co., Inc. (Schwab), a registered broker-dealer
with FINRA, the SEC, and is a member of SIPC. Schwab will maintain custody of clients'
assets and to effect trades for their accounts. The final decision to custody assets with Schwab
is at the discretion of the client. Schwab can also maintain those accounts under ERISA or
IRA rules and regulations, where the client is acting as either the plan sponsor or IRA account
holder. CapWealth is independently owned and operated and not affiliated with Schwab.
Schwab provides CapWealth with access to its institutional trading and custody services,
which are typically not available to Schwab retail investors. These services generally are
available to independent registered investment advisors on an unsolicited basis and usually at
no charge so long as a total of at least $10 million of the aggregate of the aggregate clients'
assets are maintained in accounts at Schwab Advisor Services. Schwab's services include
brokerage services that are related to the execution of securities transactions, custody,
research, advice, analyses, reports and access to mutual funds and other investments that are
otherwise generally available only to institutional investors or would require a significantly
higher minimum initial investment.


For CapWealth client accounts maintained in its custody, Schwab generally does not charge
separately for custody services but is compensated by account holders through commissions
or other transaction-related or asset-based fees for securities trades that are executed through
Schwab or that settle into Schwab accounts.


Schwab also makes available to CapWealth other products and services that benefit CapWealth
but may not benefit its clients' accounts. These benefits may include national, regional or
CapWealth specific educational events organized and/or sponsored by Schwab Advisor
Services. Other potential benefits may include occasional business entertainment of personnel
of CapWealth by Schwab Advisor Services personnel, including meals, invitations to sporting

                                            Page 17 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 17 of 28 PageID #: 155
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
events, including golf tournaments, and other forms of entertainment, some of which may
accompany educational opportunities. Some other products and services assist CapWealth in
managing and administering clients' accounts. These include software and other technology
(and related technological training) that provide access to client account data (such as trade
confirmations and account statements), facilitate trade execution (and allocation of aggregated
trade orders for multiple client accounts), provide research, pricing information and other market
data, facilitate payment of CapWealth fees from its clients' accounts, and assist with back-office
training and support functions, recordkeeping and client reporting. Many of these services
generally may be used to service all or some substantial number of CapWealth accounts,
including accounts not maintained at Schwab Advisor Services. Schwab Advisor Services also
makes available other services intended to help CapWealth manage and further develop its
business enterprise. These services may include professional compliance, legal and business
consulting, publications and conferences on practice management, information technology,
business succession, regulatory compliance, employee benefits providers, human capital
consultants, insurance, and marketing. In addition, Schwab may make available, arrange and/or
pay vendors for these types of services rendered to CapWealth by independent third parties.
Schwab may discount or waive fees it would otherwise charge for some of these services or
pay all or a part of the fees of a third-party providing these services to CapWealth. While, as a
fiduciary, CapWealth endeavors to act in its clients' best interests, CapWealth recommendation
that clients maintain their assets in accounts at Schwab may be based in part on the benefit to
CapWealth and the availability of some of the foregoing products and services and other
arrangements and not based solely on the nature, cost or quality of custody and brokerage
services provided by Schwab. This may create an inherent conflict of interest. However, be
aware that CapWealth will accept accounts held at broker-dealers other than Schwab.


Best Execution:


It is CapWealth's policy to obtain the "best execution" of its customers' securities transactions
on a best efforts basis since the firm does not control trade execution. CapWealth, through the
trading department at Schwab or any other custodian, will cause each customer' securities




                                            Page 18 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 18 of 28 PageID #: 156
          FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
transactions to be executed in such a manner that the customer's total cost or proceeds in
each transaction is the most favorable under the circumstances.

Directed Transactions:


Some clients may reserve the right to direct security transactions in their accounts. Generally,
these directed transactions will be considered market orders. Limit orders are permitted but
discouraged. It is CapWealth's policy to require all customer instructions to direct transactions
in customer accounts to a specific broker-dealer be in written form.


Block (or Bunched) Trading:


CapWealth does authorize combining purchase or sale orders ("blocking" trades) for more than
one account. This is authorized where the blocking of trades appears to be potentially
advantageous for each participating account. CapWealth will aggregate transaction orders only
if it believes that the aggregation is consistent with its duty to seek the best execution for
customer trades. Also, it must be consistent with the terms of the investment advisory
agreement with each client whose trades are being aggregated.


Block trading and the related allocation practices must be performed appropriately and evenly
to benefit all clients. If an Investment Advisor does not execute block trades appropriately or
does not use block trading methods at all then a variety of conflicts of interest can arise. The
following list identifies and describes several potential conflicts that can occur using blocking
trades:


1)    Accounts that do not participate in block trading do not receive the average price paid.
This means that securities purchased at the lowest price or sold at the highest price may be
allocated to favored clients on a subjective basis by the Investment Advisor.


2)    An order memorandum lists neither the accounts participating in each trade nor the
extent of their participation. The Investment Advisor waits until later in the day, or in extreme



                                             Page 19 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 19 of 28 PageID #: 157
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
situations, until the next day to decide how the trade is to be allocated based and that decision
can be shaded by subsequent market movement. The result is that favored clients (or a
proprietary account) may get a benefit if the price movement is favorable. This practice is
known as "cherry picking" and is prohibited


3)    Changes in accounts participating in a trade or the extent of their participation from the
stated order ticket are not documented and the reasons for such changes are not stated.
Investment Advisors may substitute other accounts depending on the market action during the
day to favor particular clients or groups of clients. This is also prohibited.


4)    Allocation instructions may not be given to executing brokers on trade date. This practice
occurs particularly when bunched trades are executed through omnibus accounts. The
Investment Advisor can use price movement in the investment subsequent to trade date to
determine how the shares will be allocated among accounts and favor certain accounts to the
detriment of others. This is another form of cherry picking and is prohibited.


5)    When proprietary accounts participate with client accounts in bunched trades, the
proprietary accounts get benefits based on the volume of client trading. Joint participation may
make it easier for the Advisor to skew allocations to favor proprietary accounts and may cause
the execution of the trade to be less favorable than would otherwise be the case. CapWealth
does not include proprietary or personal accounts in block trades.


The Compliance Department is aware of these potential problems and reviews trades to
identify any potential fiduciary concern.


Soft Dollars:


CapWealth may also consider the value of research or additional brokerage products and
services a broker-dealer has provided or may be willing to provide. This is known as paying for
those services or products with "soft dollars". Because many of the services or products could be
considered to provide a benefit to the firm, and because the "soft dollars" used to acquire them

                                             Page 20 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 20 of 28 PageID #: 158
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
are client assets, the firm could be considered to have a conflict of interest in allocating client
brokerage business: it could receive valuable benefits by selecting a particular broker or dealer
to execute client transactions and the transaction compensation charged by that broker or
dealer might not be the lowest compensation the firm might otherwise be able to negotiate. In
addition, the firm could have an incentive to cause clients to engage in more securities
transactions that would otherwise be optimal in order to generate brokerage compensation
with which to acquire products or services.


CapWealth will receive a "technology subsidy" from Schwab on an annual basis that will be
utilized for systems, software and other technology designed to enhance the customer
experience and to assist the Firm in the performance of its investment decision-making
responsibilities. This financial contribution will be used by CapWealth to pay for portfolio
management software and services. Schwab has placed a maximum amount of the
technology credit that may be provided. The actual amount of the annual credit will be
determined by Schwab. This credit will be based upon the amount of mutual fund assets
maintained at Schwab. Schwab will review this technology credit annually and retains the right
to adjust accordingly.


Clients are advised there may be an incentive for CapWealth to recommend one broker-dealer
over another based on the soft dollar benefit that CapWealth may receive rather than what
may be in the client's best interest. CapWealth may use soft dollar benefits to service all client
accounts and not just those clients who are generating the "soft dollars". CapWealth will not
seek to allocate soft dollar benefits to client accounts proportionately to the soft dollar credits
the accounts generate. CapWealth believes that the selection of Schwab as a custodian for
clients is not affected by this arrangement. In all cases, the firm's recommendation of Schwab
is entirely based on the best interest of the client.


Personal Trading by Employees:

Principals and employees of CapWealth buy and sell securities that it also recommends to
clients. To prevent conflicts of interest, all employees of CapWealth must comply with the firm's


                                              Page 21 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 21 of 28 PageID #: 159
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
Policies and Procedures and with the firm's Code of Ethics, which impose restrictions on the
purchase and sale of securities for their own accounts and the accounts of certain affiliated
persons. For additional information regarding employee transactions please see the section
entitled "Code of Ethics".


Trading Errors:

In all circumstances where CapWealth is aware that a trade error has occurred, the Firm will
notify the broker-dealer. The broker-dealer shall be responsible for correcting the error in the
Firm's Trading Errors Account either by selling the security and remitting the appropriate funds
to the affected account or by purchasing the required security and posting it to the affected
account.


Review of Accounts

The CapWealth compliance department monitors all portfolio activity on a daily basis to ensure
that executed transactions are in compliance with client-specified investment criteria and
constraints. Any violations or discrepancies are reported to the Investment Adviser
Representative and the Investment Committee.


Also, accounts are formally reviewed quarterly by a Principal of CapWealth or his designee.
Approximately twenty five percent (25%) of the firm's accounts will be reviewed each quarter.
The review process contains each of the following elements:


1)    Assess the client's goal and objectives
2)    Evaluate the strategy that has been employed
3)    Monitor the portfolio
4)    Address the need to rebalance
5)    Verification of investment supervisory services
6)    Validate the annual management fee




                                            Page 22 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 22 of 28 PageID #: 160
                                                                                                   26
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


Any model portfolios created by CapWealth are reviewed on a regular basis by members of the
Investment Committee. The review would include asset allocations, performance, sector
breakdown and fundamental analysis of the individual holdings.


It is also the responsibility of each Investment Adviser Representative to devote the requisite
amount of attention to professionally manage each of his/her accounts in accordance with the
investment objectives of the client. In managing accounts, each Investment Adviser
Representative is required to maintain regular communication with his/her clients.


Reports to Clients:


The nature and frequency of reports to clients are determined primarily by the particular needs
of each client. Generally, clients will receive a quarterly performance report for each calendar
quarter, summarizing all portfolio activity for the quarter. In addition, the custodian or one of its
affiliates will provide clients with confirmation of all transactions and monthly statements if
there is account activity during the month (quarterly if there is no activity) listing the assets in
the account and related information. CapWealth recommends clients to compare account
transactions and holdings listed on these statements to the account transactions and holdings
from the custodian. The CapWealth statement may vary from the custodial statement based on
accounting principles, reporting dates or valuation methodologies of certain securities. Please
contact CapWealth at 615-778-0740 or toll-free at 877 -262-2650 if any discrepancies are
discovered.


Client Referrals and Other Compensation

Neither CapWealth nor any related persons have any arrangements, oral or in writing, where it:


      1. Is paid cash by or receives some economic benefit from a non-client in
         connection with giving advice to clients.
      2. Directly or indirectly compensates any person for client referrals.




                                             Page 23 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 23 of 28 PageID #: 161
        FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

CapWealth may receive economic benefits from Schwab in the form of the support products
and services made available to the firm and other independent investment advisors that have
their clients maintain accounts at Schwab. These products and services, how they benefit our
firm, and the related conflicts of interest are described in the section entitled "Brokerage
Practices". The availability of Schwab's products and services is not based on CapWealth
giving particular investment advice, such as buying particular securities for our clients.


Custody

Since CapWealth has an arrangement for automatic deduction of client fees from their
brokerage account(s), CapWealth is deemed to have custody of client funds. CapWealth does
not engage in any other activities such as physical possession or control of any client funds or
securities.


Custody (physical possession and control) of account assets will be maintained with the
independent custodian selected by the client. The custodian will be named on Schedule A of
the Investment Management Agreement (the "Agreement"). CapWealth will not have custody
of any assets in the account(s). Clients will be solely responsible for paying all fees or
charges of the custodian.


Upon the execution of the Agreement, the client authorizes CapWealth to give the custodian
instructions for the purchase, sale, conversion, redemption, exchange or retention of any
security, cash or cash equivalent or other investment for the account. The client also
authorizes and directs CapWealth to instruct the custodian on the client's behalf to:


   1.     Send clients at least quarterly a statement showing all transactions occurring in the
          account during the period covered by the account statement(s), and the funds,
          securities, and other property in the account at the end of the period.


   2.     Provide the Adviser copies of all periodic statements and other reports for the
          account that the custodian sends to the client.

                                            Page 24 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 24 of 28 PageID #: 162
       FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

CapWealth also issues quarterly statements. CapWealth recommends clients to compare
account transactions and holdings listed on these statements to the account transactions and
holdings from the custodian. The CapWealth statement may vary from the custodial statement
based on accounting principles, reporting dates or valuation methodologies of certain
securities. Please contact CapWealth at 615-778-0740 or toll-free at 877-262-2650 if any
discrepancies are discovered.



Investment Discretion

CapWealth offers investment supervisory services on a discretionary basis. In order for the firm
to accept this authority, the client must sign a Discretionary Investment Management Agreement
(the "Agreement"). Under the Agreement, clients grant CapWealth complete and sole discretion
to manage their account(s). Pursuant to this grant of discretion, clients authorize CapWealth to
invest in securities and other investments of any nature whatsoever, at the time and in the
manner that CapWealth determines. CapWealth will also act on the client's behalf in all other
matters necessary or incidental to the handling of the account, without discussing these
transactions or actions with the client in advance. The specific terms of the investment advisory
relationship between each client and CapWealth are set forth in the client's Agreement. The
account will be managed in accordance with each client's investment objectives, risk tolerance,
and investment time horizon.


Management of the account is subject only to any reasonable restrictions that the client has
provided to CapWealth in writing. Schedule B of the Agreement can be utilized by clients to list
and describe any investment restrictions and guidelines that CapWealth must follow in the
management of the clients' account(s).


CapWealth representatives must adhere to their fiduciary duty. All representatives have to act in
the best interests of its clients and make full and fair disclosure of all material facts. This is
especially of concern where conflicts of interest arise. In managing discretionary accounts,
representatives will:



                                              Page 25 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 25 of 28 PageID #: 163
        FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)


   1.     Render impartial advice

   2.     Make suitable investments for clients in light of the customer's financial
          circumstances and objectives
   3.     Ensure that adequate and accurate representations about risks are presented to
          customers
   4.     Have an adequate factual basis for investments, representations, and projections
   5.     Have a reasonable basis for investment selection
   6.     Obtain the best execution for customer transactions



Voting Client Securities

CapWealth has the ability to vote proxies if this responsibility and authority has been delegated
to the Firm by the client. This authorization is outlined in the Investment Management
Agreement. If a client wants to delegate this authority to CapWealth, the indicated box must be
marked on the Agreement. If a client does not want to delegate this authority to CapWealth,
the indicated box must be marked on the Agreement. If neither box is marked, CapWealth will
assume the delegation to vote has been granted by the client.


As an investment adviser that has been granted the authority to vote on portfolio proxies,
CapWealth owes a fiduciary duty to its clients. As a fiduciary with respect to that responsibility,
CapWealth must ensure that all proxy votes for portfolio securities are made in the best
interest of CapWealth's clients.


Investment Advisers registered with the SEC, and which exercise voting authority with respect
to client securities, are required by Rule 206(4)-6 of the Advisers Act to:

   1.     Adopt and implement written policies and procedures that are reasonably
          designed to ensure that client securities are voted in the best interests of
          clients, which must include how an adviser addresses material conflicts that
          may arise between an adviser's interest and those of its clients;



                                            Page 26 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 26 of 28 PageID #: 164
                                                                                                      32
          FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)

     2.      Disclose to clients how they may obtain information from the adviser with
             respect to the voting of proxies for their securities;
     3.      Describe to clients a summary of its proxy voting policies and procedures
             and, upon request, furnish a copy to its clients; and
     4.      Maintain certain records relating to the adviser's proxy voting activities
             when the adviser does have proxy voting authority.


CapWealth has retained Institutional Shareholder Services ("ISS") to provide legal oversight,
in-depth analysis, and recommendations on all proxy matters. ISS is nationally recognized as
one of the leading independent providers of corporate governance information.


All proxies will be automatically forwarded to ISS whose responsibilities will include:
1)        Perform ballot-to-account reconciliations to ensure all ballots have been received
2)        Implement designated voting policies and vote recommendations based on the
          application of such policies
3)        Transmit the voted proxies to the issuer
4)        Record how each proxy was voted
5)        Maintain appropriate proxy voting records


ISS votes all proxies based on their recommendations and underlying voting guidelines and
policies.

CapWealth will generally follow ISS's recommendation and will not use its discretion in the proxy
voting decision. For this reason, client proxies are voted in the client's best interest, in accordance
with a predetermined policy based upon recommendations of an independent third party and are
not affected by any potential or actual conflict of interest of CapWealth.


If CapWealth decides not to follow ISS's recommendation and use CapWealth's discretion in the proxy
voting decision, CapWealth must vote portfolio proxies without regard to any other business
relationship between CapWealth and the company to which the portfolio proxy relates. CapWealth
seeks to ensure that all votes are free from unwarranted and inappropriate influences. When voting
proxies, CapWealth must consider the interest of its clients and not its own interests. CapWealth


                                              Page 27 of 28
      Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 27 of 28 PageID #: 165
          FORM ADV - PART 2A CAPWEALTH ADVISORS, LLC (SEC NO. 801-69908)
recognizes that potential or actual material conflicts may arise between the interests of CapWealth and
its clients that must be properly addressed and resolved before CapWealth votes. To address these
concerns, CapWealth's Chief Compliance Officer ("CCO") identifies conflicts of interest and resolves
them in order to avoid any impropriety or the appearance of impropriety.


The firm will promptly forward a copy of its complete proxy voting policies and procedures to any
client upon request. Clients may also obtain information from CapWealth about how CapWealth
voted any proxies on behalf of their account(s). Please contact Phoebe Venable at 615-778-0740,
toll-free at 877-262-2650 or via e-mail at ContactUs@capwealthadvisors.com to request a copy of
either.


Financial Information

Balance Sheet:

CapWealth does not require or solicit prepayment of more than $1,200 in fees per client,
six months or more in advance. As a result, CapWealth is not required to provide a copy
of the Firm's Balance Sheet from the most recent fiscal year-end.

Financial Condition:


As a registered investment advisor, CapWealth is required to provide clients with
certain financial information or disclosures about our financial condition. CapWealth
does not have any financial commitments that impair its ability to meet its contractual
and fiduciary commitments and the firm has not been the subject of any bankruptcy
proceeding.


Requirements for State-Registered Advisers

CapWealth is registered with the United States Securities and Exchange Commission (SEC).
Therefore, it is not considered a state-registered adviser and this section is not applicable.




                                              Page 28 of 28
     Case 3:20-cv-01064 Document 14-3 Filed 02/11/21 Page 28 of 28 PageID #: 166
                                                                                                          335
                                                                                                            64
